                          UNITED STATES DISTRICT COURT
                      FOR THE MIDDLE DISTRICT OF TENNESSEE
                               NASHVILLE DIVISION

UNITED STATES OF AMERICA                      )
                                              )
        v.                                    )       Case No. 3:15-cr-00037-2
                                              )
BENJAMIN BRADLEY,                             )       Judge Trauger
                                              )
        Defendant.                            )


                   RESPONSE IN OPPOSITION TO MOTION TO STAY

        On August 20, 2019, the Court issued a memorandum and order granting the government’s

motions for forfeiture. (DE# 1202, Mem. Granting Forfeiture; DE# 1203, Forfeiture Order.)

Defendant Benjamin Bradley has now filed a motion seeking to stay that forfeiture order pending

appeal. (DE# 1211, Motion.) The government respectfully submits this response in opposition.1

                                            Discussion

        Where, as here, a defendant appeals from an order of forfeiture, “the court may stay the

order of forfeiture on terms appropriate to ensure that the property remains available pending

appellate review.” Fed. R. Crim. P. 32.2(d). In general, a stay pending appeal “‘is not a matter of

right,’ but is rather ‘an exercise of judicial discretion’ that requires examining ‘the circumstances

of the particular case.’” Ohio State Conference of N.A.A.C.P. v. Husted, 769 F.3d 385, 387 (6th

Cir. 2014) (quoting Nken v. Holder, 556 U.S. 418, 433 (2009) (further internal quotations

omitted)). “‘The party requesting a stay bears the burden of showing that the circumstances justify

an exercise of that discretion.’” Id. (quoting Nken, 556 U.S. at 433-34).



1
 The Court is familiar with the background of this case, and set out the details of the forfeiture
proceedings in its August 20, 2019 memorandum. (DE#1202, Mem. Granting Forfeiture, PageID#:
4925-31.) As such, the government will proceed directly to a discussion of the merits of the stay
application.


    Case 3:15-cr-00037 Document 1213 Filed 10/03/19 Page 1 of 6 PageID #: 5047
       “The law governing when a district court should exercise its discretion to stay a forfeiture

order has not been extensively developed.” United States v. Silver, 2018 WL 4440496, at *10

(S.D.N.Y. Sep. 17, 2018) (quotations omitted). In other contexts involving a motion for a stay

pending appeal, the Sixth Circuit considers four factors: “‘whether the stay applicant has made a

strong showing that he is likely to succeed on the merits; (2) whether the applicant will be

irreparably injured absent a stay; (3) whether the issuance of the stay will substantially injure the

other parties interested in the proceeding; and (4) where the public interest lies.’” Husted, 769 F.3d

at 387 (quoting Nken, 556 U.S. at 434).

       As Bradley notes, some district courts have adopted a slightly different four-factor test in

the specific context of motions to stay forfeiture orders. (DE# 1211, Motion, PageID#: 5033-34.)

Those courts generally consider the following factors: “(1) the likelihood of success on appeal; (2)

whether the forfeited asset is likely to depreciate over time; (3) the forfeited asset’s intrinsic value

to defendant (i.e., the availability of substitutes); and (4) the expense of maintaining the forfeited

property.” United States v. Peters, 784 F. Supp. 2d 234, 235 (W.D.N.Y. 2011).

       The government will assume arguendo that this latter four-factor test of Peters (rather than

the more general four-factor test of Husted and Nken) applies here. Even under the Peters test,

however, Bradley is not entitled to a stay.

       First and foremost, Bradley has not shown a likelihood of success on appeal. Bradley

identifies three issues on which he believes he is reasonably likely to succeed: (1) “whether the

Sixth Amendment requires a jury finding to support a criminal forfeiture order”; (2) “whether 21

U.S.C. § 853 authorizes money judgments”; and (3) whether “‘proceeds’ as used in § 853(a)

should be interpreted as gross rather than net proceeds.” (DE# 1211, Motion, PageID#: 5034.)

None of those issues presents a reasonable likelihood that the forfeiture order will be reversed.



                                                   2

  Case 3:15-cr-00037 Document 1213 Filed 10/03/19 Page 2 of 6 PageID #: 5048
         As this Court has previously found, the first issue is controlled by Supreme Court

precedent, in Libretti v. United States, 516 U.S. 29, 49 (1995). (See DE# 1154, Mem. Denying

Motion to Dismiss, PageID#: 4611; DE# 1202, Mem. Granting Forfeiture, PageID#: 4929.)

Supreme Court precedent is, of course, equally binding on the Sixth Circuit, thus foreclosing the

possibility that Bradley’s Sixth Amendment challenge will result in reversal in the Court of

Appeals. (Although the Supreme Court could always choose to grant certiorari and overrule its

prior precedent, that remote possibility cannot form a basis for a stay, as it would be true in every

case.)

         The second issue, regarding the availability of money judgments, fares no better. As this

Court previously noted, “the Sixth Circuit has expressly held that § 853 authorizes money

judgments.” (DE# 1154, Mem. Denying Motion to Dismiss, PageID#: 4619-21 (citing, inter alia,

United States v. Hampton, 732 F.3d 687, 691 (6th Cir. 2013).) This rule is uniform among the

circuits. (See DE# 1128, Govt. Response, PageID#: 4549 (collecting cases).) Indeed, as Bradley

previously acknowledged, the only cases in which courts have found money judgments to be

unavailable under the statute were later reversed or disavowed on appeal. Moreover, it is highly

unlikely that the Sixth Circuit will find that the Supreme Court’s decision in Honeycutt v. United

States, 137 S. Ct. 1626 (2017), requires modification of that binding rule. See United States v.

Elbeblawy, 899 F.3d 925, 941 (11th Cir. 2018) (“[F]ar from sub silentio abolishing in personam

judgments against conspirators, the [Honeycutt] Court presumed the continued existence of in

personam proceedings when it stated that [§ 853] ‘adopt[ed] an in personam aspect to criminal

forfeiture.’” (quoting Honeycutt, 137 S. Ct. at 1635); see also United States v. Ford, 296 F. Supp.

3d 1251, 1256-58 (D. Or. 2017) (addressing the same argument at length and concluding, “[i]n

sum, Honeycutt did not overrule the universally recognized rule among the federal courts of



                                                 3

  Case 3:15-cr-00037 Document 1213 Filed 10/03/19 Page 3 of 6 PageID #: 5049
appeals permitting in personam money judgments against criminal defendants”). Given the

existence of binding Sixth Circuit precedent, the uniformity among the circuits, and the

unlikelihood that the Court will read Honeycutt to require modification of the settled rule, Bradley

has not shown a reasonable likelihood that the second issue will result in reversal.

       The third issue, regarding the meaning of “proceedings,” perhaps presents a slightly closer

legal question, but ultimately one with no likelihood of resulting in reversal. As the Court found,

a forfeiture money judgment of $1,000,000 would still be appropriate even if the Court were to

interpret proceeds to mean “net profits” rather than “gross proceeds.” (DE# 1202, Mem. Granting

Forfeiture, PageID#: 4944 n.8.)

       In sum, Bradley has not identified any issue that has a reasonable likelihood of resulting in

reversal of the forfeiture order. That conclusion largely obviates any analysis of the other factors,

since “the movant is always required to demonstrate more than the mere ‘possibility’ of success

on the merits” in order to obtain a stay. See Mich. Coalition of Radioactive Material Users, Inc. v.

Griepentrog, 945 F.2d 150, 153 (6th Cir. 1991). “For example, even if a movant demonstrates

irreparable harm that decidedly outweighs any potential harm to the [opposing party] if a stay is

granted, he is still required to show, at a minimum, serious questions going to the merits.” Id. at

153-544 (internal quotations omitted). Because Bradley has not done so here, his motion for a stay

should be denied.

       Even if the other three Peters factors were considered, they would not be sufficient to award

a stay here. Although Bradley asserts that his family has adequately maintained the property on

Harmony Lane, tax records show that they have failed to pay property taxes for the last several

years. (See Ex. A, DeSantis Aff. (and supporting documentation).) According to the Wayne

County Treasurer’s Office, Hawkins (as the listed taxpayer) is now more than $23,000 in arrears.



                                                 4

  Case 3:15-cr-00037 Document 1213 Filed 10/03/19 Page 4 of 6 PageID #: 5050
(Id.) Moreover, under Michigan law, it is likely that the County may begin foreclosure proceedings

soon, since Hawkins has not paid taxes for several years. (Id.)

        To be sure, the order of forfeiture, combined with the previously recorded lis pendens,

should prevent the county from selling it. But that is hardly guaranteed in practice, given that

Hawkins has shown herself willing to engage in questionable transactions. The deed to Harmony

Lane was quitclaimed to her under highly suspicious circumstances. (DE# 1202, Mem. Granting

Forfeiture, PageID#: 4950-51.) And she previously listed the Harmony Lane property for sale,

despite knowing that it was subject to forfeiture. Thus, it is entirely possible that the properties

could be sold off, perhaps in an unofficial or off-the-books transaction, during the pendency of the

appeal. Relatedly, the fact that Hawkins herself has sought to sell the Harmony Lane property

undercuts any claim that it has intrinsic value, or that its sale would cause her and her children

irreparable harm.

        Finally, even if there were no concerns that any of the properties would be sold during the

pendency of the appeal, that fact would still not eliminate the possibility of prejudice to the

government. Property taxes, plus interest and fees, will continue to accrue during the appeal. The

properties could also easily decline in value, such that the net equity would no longer be sufficient

to make them worth forfeiting, as indeed happened with one of the properties for which forfeiture

was originally granted. (Id. at PageID#: 4930.) Or the properties could be damaged or destroyed.

(The government does not know whether Bradley and Hawkins maintain insurance on each of the

relevant properties.) Under any of these circumstances, a further stay of the order would pose a

real threat to the government’s ability to collect the duly authorized forfeiture to which it is entitled.




                                                    5

  Case 3:15-cr-00037 Document 1213 Filed 10/03/19 Page 5 of 6 PageID #: 5051
                                          Conclusion

       In sum, when the low likelihood of success on appeal is combined with the real possibility

of prejudice to the government if a stay is granted, the government respectfully requests that

Bradley’s motion for a stay be denied.




                                                   Respectfully submitted,

                                                   DONALD Q. COCHRAN
                                                   United States Attorney for the
                                                   Middle District of Tennessee

                                                   s/ Cecil W. VanDevender
                                                   Cecil W. VanDevender
                                                   Assistant United States Attorney
                                                   110 9th Avenue South, Suite A-961
                                                   Nashville, Tennessee 37203
                                                   615-736-5151




                               CERTIFICATE OF SERVICE


        I HEREBY CERTIFY that on October 3, 2019, I electronically filed the foregoing
document with the Clerk of the Court using the CM/ECF system, which will send notification of
such filing to the attorneys of record for defendant Benjamin Bradley.

                                                s/ Cecil VanDevender
                                                CECIL VANDEVENDER




                                               6

  Case 3:15-cr-00037 Document 1213 Filed 10/03/19 Page 6 of 6 PageID #: 5052
